Title: The American Commissioners to Sartine, 1 February 1779
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir
Passy Feby 1. 1779
We have the Honour to inclose to your Excellency, a Letter We have this day recd from Nantes, together with a Representation from Mr
The Congress have not as yet appointed any Consuls in any of the Ports of this Kingdom, and they have not invested Us with Power to appoint such officers. We expect that Consuls will arrive soon however from America. But in the Mean Time We think it our Duty, to inclose these Representations to your Excellency, and to request your Advice thereupon, and your Interposition for the Relief of the subscribers of the Petition to Us, if there is nothing improper in it, which We submit to your Determination, and are with the highest Consideration, your Excellencys most obedient &c
His excellency, M. De Sartine.
